Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to amended claims 1, 8, and 15 (and, therefore, their respective dependent claims), the amended claims now recite, “the computing comprising, for each data object in the plurality of data objects: adding data blocks of said each data object to an upload buffer; and performing a bitwise XOR of data content of the upload buffer with data content of a parity buffer; and uploading by the computer system, the data content of the parity buffer as the parity object to the region of the cloud object storage platform.”  This new claim language is not clear for the following reasons.  First, it is not clear that “data blocks” added to the upload buffer make up the “data content” of the upload buffer.  Presumably, they do, but it is not clearly recited in the claims.  In addition, it is not clear what the purpose of the “performing a bitwise XOR” step is.  The result of that step is never used later on in the claim.  The claim simply then states “uploading, by the computer system, the data content of the parity buffer.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/026379 A1 to Li (herein referred to as Li).
Referring to claim 1, Li discloses a method comprising:      uploading, by a computer system, a plurality of data objects to a region of a cloud object storage platform, the region corresponding to a set of servers of the cloud object storage platform located in a defined geographic area, the plurality of data objects including modifications to a data set;      computing, by the computer system, a parity object based on the plurality of data objects, the parity object encoding parity information for the plurality of data objects; and     uploading, by the computer system, the parity object to the region of the cloud object storage platform (see paragraphs [0024-0026 describes a plurality of data objects are split into portions, making a plurality of objects, which are then encoded with parity data. The objects are then sent to storage node(s)).
Referring to claim 2, Li discloses further comprising: attempting to read a data object in the plurality of data objects from the region of the cloud object storage system; and if the read attempt fails: reading the parity object and other data objects in the plurality of data objects from the region; and reconstructing the data object based on the parity object and the other data objects ([0028] describes correction when invalid data is determined).
Referring to claim 3, Li discloses wherein the plurality of data objects are maintained in the region of the cloud object storage system using a log-structured file system (LFS) disk layout (see Title & [0002]).
Referring to claim 4, Li discloses wherein each of the plurality of data objects is uploaded to the region in a streaming manner via chunks that are each smaller in size than a predefined size for said each data object (Figure 2B & [0026]).
Referring to claim 5, Li discloses wherein a garbage collector running in the region garbage collects the plurality of data objects in a manner that is aware of the parity object ([0032], garbage collection is aware of expired user data objects and old parity data objects).
Referring to non-transitory CRM claims 8-12 and computer system claims 15-19, the claims recite similar limitations as recited in method claims 1-5 rejected above, therefore are similarly rejected as anticipated by Li.
Allowable Subject Matter
Claims 6-7, 13-14, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as the 112 rejections described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112